Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 3/9/2017. It is noted, however, that applicant has not filed a certified copy of the GB1703813.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 24 recites “an interface of the air curtain and an access space” which is considered indefinite.  As the access space has be clearly previously defined it is unclear if it is a required part of the invention or just a general access space.
Claim 26 recites “associated with a shelf of the cooling unit” but as a shelf in the cooling unit has not been previously disclosed it renders the scope of the claims unclear because it is not clear if a shelf is required to be part of the invention.
Claim 27 is rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 15, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US Patent No. 5009080), hereinafter referred to as Naganuma and further in view of McAndrew (WO2014167320), hereinafter referred to as McAndrew.

With respect to claim 1, Naganuma teaches a cooling unit comprising (Figures 1-10): 
an interior space (goods storing room 16, Column 7, lines 33-34);
a door separating the interior space from air external to the cooling unit, wherein the door comprises a transparent window (one of the transparent doors 11, Column 7, lines 30-31); 
an air curtain system having an air egress and an air-recovery ingress (air curtain formed by cold air outlet 20 and cold air inlet 21 as seen by arrows in Figure 4 and more detail in Figure 7, Column 7, lines 45-55), wherein the air curtain system produces an air curtain between the air egress and the air-

Naganuma does not teach an air curtain guide for guiding flow of air within the air curtain, wherein the air curtain guide is within the interior space.

McAndrew teaches (Figures 2, 5 and 6) the use of air guiding strips in the form of aerofoil blades with outer suction surfaces facing away from the refrigerator space which are connected to the shelves by brackets just below the outer edge of the egress (Figure 2, 10, suction surface 12) (page 10, lines 1-24) whereby providing the air-guiding strips straighten the vertical fall of the air curtain, reducing turbulence and infiltration of warmer air, and thereby increasing the efficiency of the refrigerator (page 3, lines 6-7).

Therefore it would have been obvious to have based on the teaching of McAndrew provided the aerofoil blades (as configured by McAndrew) attached to the shelves of Naganuma with brackets beneath he outer edge of the outlet to reducing turbulence of the air curtain and infiltration of warm air in order to increase the efficiency of the refrigerator.

With respect to claim 2, Naganuma as modified teaches wherein the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).


With respect to claim 3, Naganuma does not teach wherein the air curtain guide has a suction surface which faces the door (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Naganuma).



With respect to claim 5, Naganuma modified teaches claim, wherein the interior space comprises: an access space bounded by the door and the air curtain (front opening 2, Column 7, line 24); and a refrigerated storage the air curtain separating the refrigerated storage space from the access space (the space labeled as 16 which is passed the air curtain with respect to the opening). 

With respect to claim 6, Naganuma does not teach wherein the air curtain guide has a suction surface which faces the door, and the suction surface lies at an interface of the air curtain and the access space (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Naganuma and as the blades are directly below the edge of egress they would be at the interface of the curtain and the access space).  

With respect to claim 7, Naganuma as modified teaches wherein the air curtain guide is in the form of an airfoil (the aerofoil blade used as modified is an airfoil).  

With respect to claim 8, Naganuma as modified teaches further comprising a shelf disposed within the interior space and associated with the air curtain guide, the shelf having a front edge which faces the door, the air curtain guide spaced from the front edge of the shelf (there are multiple shelves 14, Column 7, line 36, which can be seen to have front edges which face the door and as modified by McAndrew the aerofoil is attached via a brackets and is thus spaced from the shelf).

With respect to claim 10, Nagamuna as modified teaches wherein the air curtain guide is attached to the shelf (attached via the brackets of McAndrew as modified).

With respect to claim 11, Naganuma as modified teaches wherein the air curtain guide is attached to the shelf by way of bracket (as modified brackets attach the air curtain guide to the shelf).

With respect to claim 12, Naganuma as modified teaches a plurality of shelves, the shelf being from the plurality of shelves (there are a multiplicity of shelves 14).

With respect to claim 15, Naganuma does not teach wherein the transparent window comprises an anti-mist coating or film on a surface of the transparent window which that faces the interior space.

Examiner takes official notice that it is old and well known to apply an anti-mist film or coating to a surface of a window in a transparent refrigeration system door in order to maintain the transparent nature of the window by preventing any mist or haze to block the view of the window form the user and therefore it would have been obvious to one having ordinary skill in the art to have use an anti-mist film or coating on the inside of the transparent doors of Naganuma so as to maintain the ability to see through them properly.

With respect to claim 20, Naganuma teaches an apparatus (Figures 1-10), comprising: 
a transparent window in a door of a cooling unit (one of the transparent doors 11, Column 7, lines 30-31) an air curtain system which of the cooling unit configured to produce an air curtain between an air egress and an air-recovery ingress in an interior space of the cooling unit (air curtain formed by cold air outlet 20 and cold air inlet 21 as seen by arrows in Figure 4 and more detail in Figure 7, Column 7, lines 45-55).

Naganuma does not teach an air curtain guide disposed in the interior space for guiding flow of air within the air curtain.



Therefore it would have been obvious to have based on the teaching of McAndrew provided the aerofoil blades (as configured by McAndrew) attached to the shelves of Naganuma with brackets beneath the outer edge of the outlet to reducing turbulence of the air curtain and infiltration of warm air in order to increase the efficiency of the refrigerator.

With respect to claim 21, Naganuma as modified teaches wherein the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).


With respect to claim 22, Naganuma does not teach wherein the air curtain guide has a suction surface which faces the door (as modified by McAndrew the suction surface of the curtain faces the outer portion which is the door of Naganuma).

With respect to claim 23, Naganuma does not teach wherein the suction surface of the air curtain guide is aligned in a direction of air flow of the air curtain with an outer edge of the air egress, the outer edge of the air egress being an edge proximal to the door (as modified the aerofoil blades are aligned with the air flow of the curtain along the outer edge of the egress, the outer edge being the edge closest to the door).



With respect to claim 25, Naganuma as modified teaches wherein the air curtain is in the form of an airfoil (as modified they are aerofoils which is the same thing as an airfoil).

With respect to claim 26, Naganuma as modified teaches wherein the air curtain guide is associated with a shelf of the cooling unit (as modified the aerofoils are attached to shelves via brackets).

With respect to claim 27, Naganuma as modified teaches wherein the air curtain guide is attached to the shelf (as modified the aerofoils are attached to shelves via brackets).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763